Citation Nr: 1456492	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine, to include as secondary to service-connected chondromalacia patella of both knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1986 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision that, in pertinent part, denied service connection for degenerative disc disease of the lumbosacral spine.  The Veteran timely appealed.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran seeks service connection for degenerative disc disease of the lumbosacral spine and has asserted that the claimed disability is secondary to his service-connected chondromalacia patella of both knees.  

Service treatment records do not reflect any findings or complaints of low back pain or disc disease.  Clinical evaluation at the time of the Veteran's separation evidence in August 1990 revealed a normal spine.

The post-service records show a diagnosis of degenerative disc disease at L2-L3 and L5-S1, with degenerative changes about the lumbar spine, more than one year after the Veteran's service discharge.  The Veteran reported having low back pain daily at that time.

In a medical record received in August 2010, Samasandrapalya Kiran, M.D., indicated that the Veteran had daily low back pain with motion and no known recent trauma to the lumbar area; and that the Veteran reported that he avoided bending his knees due to a long history of knee pain, and that he instead bended at the waist.  Dr. Kiran opined that the Veteran's degenerative changes of the lumbar spine were a result of longstanding biomechanical adaptations and overuse, to compensate for bending at the knees.

A November 2010 VA examiner opined that the Veteran's degenerative disc disease of the lumbosacral spine was not caused by or a result of his chondromalacia patella of both knees.  The examiner reasoned that there is no credible scientific medical evidence that supports that chondromalacia patella causes pain or degenerative process in the lumbar spine; nor is there scientific or medical literature to support degenerative disc changes in the spine with equal leg lengths.

With regard to the Veteran's claim for secondary service connection, the Board finds that neither Dr. Koran nor the November 2010 VA examiner provided an adequate rationale for the opinion as to whether the Veteran's degenerative disc disease of the lumbosacral spine is aggravated by the service-connected chondromalacia patella of both knees.  Hence, further examination and opinion are warranted.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records that are relevant to his claim.  Attempt to obtain any identified records, provided that any necessary authorization form is provided to VA.

2.   Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain, and the likely etiology of the disease or injury.  All testing deemed necessary must be conducted and results reported in detail. 

For each disability of the lumbar spine identified, the examiner is requested to determine:

(a) Whether it at least as likely as not (50 percent probability or more) either had its onset during a period of active service, or is the result of disease or injury incurred during active service-specifically, to include the Veteran's credible reports of bending at the waist to avoid knee pain. Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that degenerative disc disease of the lumbosacral spine is due to chondromalacia patella of both knees.  Please provide a complete explanation for the opinion.

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected chondromalacia patella of both knees aggravated (i.e., increased in severity) the degenerative disc disease of the lumbosacral spine beyond the natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's degenerative disc disease of the lumbosacral spine found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected chondromalacia patella of both knees.  The examiner should explain the significance of the presence or absence of a normal gait and equal leg lengths in providing the opinion.  The examiner's attention is directed to the medical opinion of Dr. Kiran, received by VA in August 2010; and the November 2010 VA examination report.  Please provide a complete explanation for the opinion.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file must be made available to the examiner, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




